Notice of Pre-AIA  or AIA  Status
Drawings
Figure 3 (each is exhibiting a typical dartboard), Fig. 9 (a typical electroplating method) and Fig. 10 (a typical injection molding) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Since no new drawings were filed regarding the above figures, the figures are yet objected to as missing “prior art” label.  The examiner will further address this in the response to argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 21, recites the metallic wires means of the circular dartboard (lines 2-8).  However, the original disclosure only mention such structure/material in regard to the prior art of Fig. 1 (and page 10, lines 14+).  Thus, it is unclear if applicant is attempting to claim the well-known circular metallic dartboard, or as part of his claimed invention (as provide phosphorescent coating thereupon).
	Also, it is unclear what is “at least two additional metallic wire circles, equidistantly spaced between each other and positioned between the central circle and the outer circle”.  What is “spaced between each other”?
	Claim 22 recites the limitation “phosphorescent paint" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claims 23 and 24, the claims are “product by process claims”.  In that regard, as stated previously (see non-final office mailed 8-10-20, pages 3+), it is unclear if the claims are related to “the glow in the dark dartboard system” or the claims are related to a process of mixing the materials to be applied upon the “the glow in the dark dartboard system”.  Accordingly, the limitations “further mixed with electrically charged particles, when applied to the metallic wires, barrel, point and shaft, provide an anodized coating” appears to be directed to an anodized coating process and as such render the claims indefinite, as it is not clear the claim only directed to the product (i.e. the dartboard gaming system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2012/0248702 (“Kim”) in view of Applicant Admitted Prior Art (“AAPA”).
	As per claim 21, Kim discloses a dartboard gaming system (dart board 400 and dart pin 300)(Figs. 14-29; pars. [0113]-[0158]) comprising: 
	a circular dartboard evenly divided into 20 sections (Figs. 14-16) by metallic wires running from a metallic wire central circle around a center point of the circular dartboard to a metallic wire outer circle inside a circumference of the circular dartboard (the dartboard 400 is made from metal material [0114]; note Fig. 16 for exploding view  of the dartboard to include cover 410, number board 420, receiving board 430, segment 440);
	at least two additional metallic wire circles, equidistantly spaced between each other and positioned between the central circle and the outer circle (Figs. 14-16; [0114], regarding the use of metal material; and [0115], [0118], [0127], [0133], and [0135], regarding the different segments forming the metallic circular dartboard 400); 
	a plurality of numbers, one each, positioned at each section centered between the metallic wires running from the central circle and the outer circle(Figs. 14-16; [0114], regarding the use of metal material; and [0115], [0118], [0127], [0133], and [0135], regarding the different segments forming the metallic circular dartboard 400) ; 
	a throwing dart comprised of a barrel, a metallic point and a shaft (dart pin 300, with metal point 310, barrel 320 and shaft/wing 330)(Fig. 26 and [0155] and [0156]); 
	and a phosphorescent coating applied to all of the metallic wires, barrel, point and shaft comprising the dartboard gaming system enabling game play of the dartboard gaming system in lowlight conditions (the dartboard and the throwing are covered/coated by fluorescent pigment, a phosphorescent pigment, and/or a mixture of the fluorescent pigment and the phosphorescent pigment which is added to at least one of the dart pin, the rim cover, and the printed matter)([0014], [0024], [0034], [0119],[0126],[0134],[0138] and [0156]).
	Kim is not specific regarding using metallic material in forming his throwing dart.
	However, the use of metal in forming darts is well known in the art as suggested by AAPA (page 14:L28 and 29).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim’s throwing dart to include metallic barrel and shaft as taught by AAPA for the reason that a skilled artisan would have been motivated in utilizing known material/s that is/are suitable to form a throwing dart as ready available material/s, possessing the requirement properties as durable material/s yet material/s that are adequate to be use as thrown dart (i.e. not to heavy or to light).   
	With respect to the use of metallic as the circular body is divided by metallic wires running from a metallic wire central circle around a center point of the circular dartboard to a metallic wire outer circle inside a circumference of the circular dartboard; at least two additional metallic wire circles, equidistantly spaced between each other and positioned between the central circle and the outer circle; a plurality of numbers, one each, positioned at each section centered between the metallic wires running from the central circle and the outer circle, is there any doubt to the examiner above interpretation, the examiner notes that such structure is well known as taught by AAPA (Fig. 1, 10:14-15:13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim’s circular body is divided by metallic wires running from a metallic wire central circle around a center point of the circular dartboard to a metallic wire outer circle inside a circumference of the circular dartboard; at least two additional metallic wire circles, equidistantly spaced between each other and positioned between the central circle and the outer circle; a plurality of numbers, one each, positioned at each section centered between the metallic wires running from the central circle and the outer circle as taught by AAPA for the reason that a skilled artisan would have been motivated by AAPA to form a conventional dartboard structure that is suitable to receive thrown dart thereupon. 
	As per claim 22, Kim discloses wherein the phosphorescent paint is a fluorescent material ([0014], [0024], [0031], [0034], [0119], [0125], [0126], [0134], [0138], and [0156]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and AAPA as applied to claim 21 above, and further in view of Franz et al US 2,568,279 (“Franz”) and Irgum et US 2014/0151234 (“Irgum”).
	As per claim 23, the modified Kim is not specific wherein the phosphorescent coating is derived from a clear ink mixed with a colored powder creating a coating that has phosphorescent or fluorescent properties and is further mixed with electrically charged particles, when applied to the metallic wires, barrel, point and shaft, provide an anodized coating.
	However in the field of targets utilizing “glow in the dark”, phosphorescent/ fluorescent material/properties, Franz discloses phosphorescent coating is derived from a clear ink mixed with a colored powder creating a coating that has phosphorescent or fluorescent properties (coating to target 1 with luminescent material comprising luminescent pigment zinc sulphide 40%-60%, calcium sulphide, and etc. (2:27-33) note Fig. 1 as the coating of the target; or solution including water, animal glue, and zinc sulphide (3:70-4:10(Fig. 3 and 2:11-3:10; 3:35-4:29; see also Fig. 2 and 4:30+).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Kim’s wherein phosphorescent coating is derived from a clear ink mixed with a colored powder creating a coating that has phosphorescent or fluorescent properties as suggested by Franz for the reason that a skilled artisan would have been motivated by Franz’s suggestions to use such electrically charged phosphorescent/ fluorescent material/coat/properties that is suitable to be used in target is a dark and poor lighting conditions (1:17-54).
	A skilled artisan would have been very much motivated to include such enhance “glow in the dark” properties to the dartboard target of Kim, especially when Kim’s dartboard target is design to include such properties as stated by Kim “Accordingly, the present invention has been made in an effort to solve the above-mentioned problems occurring in the prior arts, and it is an object of the present invention to provide a luminous dart board set, which enables a player to easily see a position of a magnetic dart pin stuck into a dart board and a printed matter printed on the dart board with the naked eyes even in a dark place when the player throws the magnetic dart pin at the dart board.([0011]).
	With respect to and is further mixed with electrically charged particles, when applied to the metallic wires, barrel, point and shaft, provide an anodized coating, in the field of coating of phosphorescent coating/surface, Irgum discloses with electrically charged particles provide an anodized coating (electrolytes that forms a mixed solution; via anodized process upon the surface to charge the particles to coat a surface with long lasting afterglow properties)(pars. [0007]-[0010], [0013], [0024], [0030]-[0034], and [0040] (in particular [0031]+ regarding the electrolyte); pars. [0011], [0012], [0023], [0024],[0030]-[0036], and [0040](regarding the anodized process for coating a surface).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Kim’s phosphorescent coating and is further mixed with electrically charged particles, when applied to the metallic wires, barrel, point and shaft, provide an anodized coating as taught and suggested by Irgum for the reason that a skilled artisan would have been motivated by Irgum’s suggestions
to provide a process for producing objects with long lasting afterglow properties, typically objects made of aluminum or its alloys, by forming a phosphorescent phase directly in the surface layer of the object, making the luminescent layer an integral part of the metal surface, which process has the potential of decreasing the manufacturing costs significantly compared to conventional processes and where the phosphorescent objects produced exhibit improved mechanical durability and corrosion resistance compared to the objects produced by the previously known technique (par. [0007]).
Utilizing anodized coating that is providing an advantageous effect of that it reduces the consumption of costly raw material containing rare earth metals compared to the conventional process of producing particulate phosphors and formulating paints made from them. A further advantageous effect is that it eliminates the need to paint the object in a separate process. A further advantageous effect is that the surface becomes durable and scratch-proof, which extends the lifetime of the product and also increases the possibilities to use luminescent objects in locations where wear is considerable, such as floors, on steps in stairways, as door handles etc. A further advantageous effect is that the luminescent surface is not only durable but also smooth which makes it easy to clean ([0013]).
	A skilled artisan would have appreciated that modifying Kim by the teachings of Irgum is combining prior art elements according to known methods to yield predictable results of enhance phosphorescent coating as discussed above.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and AAPA as applied to claim 21 above, and further in view of Franz, Chen US 2013/0292906 (“Chen”) and Jackson US 2003/0011132 (“Jackson”).
	As per claim 24, Kim is not specific regarding wherein the phosphorescent coating is derived from a clear ink mixed with phosphorescent or a fluorescent powder, the dartboard is made of sisal or hemp and wherein the numbers are formed via silkscreen.
	With respect to wherein the phosphorescent coating is derived from a clear ink mixed with phosphorescent or a fluorescent powder, Franz discloses coating of target 1 with luminescent material comprising luminescent pigment zinc sulphide 40%-60%, calcium sulphide, and etc. (2:27-33) note Fig. 1 as the coating of the target; or solution including water, animal glue, and zinc sulphide (3:70-4:10); the coating is electrically charged by short wavelength light/ultraviolet light)(Fig. 3 and 2:11-3:10; 3:35-4:29; see also Fig. 2 and 4:30+).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim’s wherein the phosphorescent coating is derived from a clear ink mixed with phosphorescent or a fluorescent powder as taught by Franz for similar reasons discussed above with respect to claim 23.
	With respect to the sisal/hemp, Chen discloses the use of sisal to forming a dartboard (pars, [0014]-[0018], [0032], [0039]-[0041] and [0045]-[0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim’s dartboard utilizing sisal as taught by Chen for the reason that a skilled artisan would have been motivated by Chen’s suggestions to use such known material suitable to its intended use as a durable enough material, that can sustain large volume of impact as well can absorb color and alike.
	Furthermore, Kim discloses the use of soft/cork material as well-known suitable material for the dartboard ([0003] and [0143]).
	Accordingly, a skill artisan would have appreciated that sisal or hemp are such soft durable material configure to receive the thrown dart upon the dartboard.
	With respect to a silkscreen, Jackson discloses the use of silkscreen while forming a dartboard type device ([0017], [0021] and [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim wherein the numbers are formed via silkscreen as suggested and taught by Jackson for the reason that a skilled artisan would have been motivated by Jackson’s suggestions to use silkscreen, printed or any other similar means of applying artwork on the top surface (such as applying the numbers).	
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and AAPA as applied to claim 21 above, and further in view of Menke US 5,004,247 (“Menke”) and Franz.
	As per claim 25, Kim discloses further comprising a case (Figs. 24 and 25; [0153]).
	Kim is not specific regarding the case is for containing the dartboard and a plurality of the throwing darts, the case including interior lighting enabled to fully charge the phosphorescent coating.
	With respect to case containing the dartboard and a plurality of the throwing darts, the case including interior lighting, in the same field of dartboard devices Menke discloses a case containing the dartboard and a plurality of the throwing darts (housing 1; configure to house the target disk 4 (i.e. dartboard) and plurality of darts 38) (Fig. 5; 56-6:19), the case including interior lighting (such as light source 22)(Fig. 3; 5:1-13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim’s case for containing the dartboard and a plurality of the throwing darts, the case including interior lighting as taught by Menke for the reason that a skilled artisan would have been motivated by Menke’s suggestion to provide interior illumination means to illuminate the dartboard/disk as well as house the dartboard and darts within if not in use.
	With respect to lighting enabled to fully charge the phosphorescent coating, Franz discloses the coating is electrically charged by short wavelength light/ultraviolet light 5)(Fig. 3 and 2:11-3:10; 3:35-4:29; see also Fig. 2 and 4:30+).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Kim’s lighting enabled to fully charge the phosphorescent coating as taught by Franz for similar reasons discussed above with respect to claim 23.
	As per claim 26, with respect to wherein the case includes at least one door and the lighting is mounted on the door adjacent to the metallic wires when the at least one door is in a closed position, note Menke’s Fig. 5 in conjunction to 5:60+ whereas the housing includes a cover plate 37 (i.e. a door); note Menke’s Fig. 3 regarding the location of the light source, and within the modified Kim the light source would have been position adjacent the metallic wires (as taught by Kim and/or AAPA).
	As per claim 27, with respect to having a dart case, within the case, including lighting at an interior portion of the dart case enabled to fully charge the phosphorescent coating on the metallic barrel, point and shaft when the throwing darts are placed within the case between turns of play of a game, the modified Kim by the teachings of AAPA would have the dart formed by metallic material (as taught by AAPA); the housing/case with an interior light, and the case is configure to be close (as taught by Menke, i.e. light source 22 and cover plate/door 37); whereas the light is configure to fully charge the phosphorescent coating (as taught by Franz).
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are partially not persuasive and partially moot because the new ground of rejection does not rely on any reference or combination thereof applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the drawings
	Applicant didn’t discussed the drawings of Fig. 3 and why he didn’t provide the Fig. 3 with a “prior art” label as this is a representation of a typical scoring dart board.
	With respect to Figs. 9 and 10, applicant asserts that this not need to be label as “prior art” since his device/invention uses such coating.  However, the description of Figs. 9 and 10, are regarding what is already known as such process.  Applicant didn’t invent neither of these method of coating, and such figures are only related to what is already known.
In regard to the prior art-the Kim reference
	Applicant stated that Kim does not disclose phosphorescent coating/ fluorescent material to provide “glow in the dark” means, but rather provides such illumination by the LED, as electric means.
	However, this is not the case, and the LEDs are not the “glow in the dark” means of Kim, but rather the phosphorescent coating/ fluorescent material is.
	Attention to Kim’s pars. [0011] and [0012]”  [0011] Accordingly, the present invention has been made in an effort to solve the above-mentioned problems occurring in the prior arts, and it is an object of the present invention to provide a luminous dart board set, which enables a player to easily see a position of a magnetic dart pin stuck into a dart board and a printed matter printed on the dart board with the naked eyes even in a dark place when the player throws the magnetic dart pin at the dart board. [0012] Moreover, it is another object of the present invention to provide a luminous dart board set, which can provide an aesthetic interior design effect by a dart board body and a rim cover that stand out by LED parts, and which can provide a promoting effect of goods or an advertiser because various promotional materials printed on the front surface of the dart board stand out by the LED parts.” 
	Also, attention to [0014]” [0014] In an aspect of the present invention, there is a luminous dart board set including: a dart pin having a magnet embedded in the front portion thereof; a dart board made of either an iron plate or an iron rubber sheet and including a printed matter having a printing pattern on the front surface thereof; a body including a fixing part coupled to a bottom surface of the dart board and outwardly bent along the circumference thereof, and a reinforcement part perpendicularly bent in an outward direction of the fixing part; a rim cover including a cover part bent along the circumference of the body so as to cover the front surface of the circumference of the body, and a floodlight space spaced apart from the cover part; LED parts disposed on the inner face of the rim cover so as to emit light toward the floodlight space; and a fluorescent pigment, a phosphorescent pigment, and/or a mixture of the fluorescent pigment and the phosphorescent pigment which is added to at least one of the dart pin, the rim cover, and the printed matter.”

	Thus, contradicting to applicant’s assertions, Kim’s phosphorescent coating/ fluorescent material upon the dartboard, is the material/means that provides the “glow in the dark” illumination.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      2/25/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711